Citation Nr: 0217827	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  02-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for loss of voice.

2.  Entitlement to service connection for nodule of the 
right arm.

3.  Entitlement to service connection for a rib cage 
injury.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for post operative 
(PO), irritation fibroma of the right maxilla.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1998 and retired after 30 years of military service.  The 
veteran served in Vietnam and in Southwest Asia in support 
of the Persian Gulf Conflict.  

This case comes before the Board of Veterans Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claims and has notified 
him of the information and evidence necessary to 
substantiate his claims.

2.  There is no competent medical evidence of record 
relating the veteran's nodule of the right arm/wrist to 
any disease or injury which occurred during active service 
to include exposure to Agent Orange or service in the 
Persian Gulf.

3.  There is no competent medical evidence of current 
diagnoses of loss of voice, a rib cage injury, 
hemorrhoids, or postoperative irritation fibroma of the 
right maxilla.



CONCLUSION OF LAW

Service connection is not warranted for a loss of voice, 
nodule of the right arm, a rib cage injury, hemorrhoids, 
or postoperative irritation fibroma of the right maxilla 
disability.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran was advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claims by means of May 2001 VA letter, by the April 2000, 
and September 2001 rating decisions, and the March 2002 
statement of the case. In particular, the veteran was 
notified that VA would obtain all relevant evidence.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked 
to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records and VA examination reports.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

The veteran claimed service connection for loss of voice, 
nodule of the right arm, rib cage injury, hemorrhoids, and 
postoperative irritation fibroma of the right maxilla.  
Although records show service in Vietnam and Southwest 
Asia, the veteran does not contend that any of claimed 
disabilities are directly related to service in those 
areas.  The veteran generally contends that these 
disabilities began during service.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran's active duty included service in Vietnam 
during the Vietnam era.  On December 27, 2001, the 
President signed into law the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103 (Dec. 
27, 2001).  Section 201 of this Act amends 38 U.S.C. 
§ 1116 to provide a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Prior to December 27, 2001, the law required that the 
veteran have a presumptive disease before exposure to 
herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1991 & Supp. 2002).  This is clearly a liberalizing 
provision and, as such, will be applied in the present 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, the following diseases 
shall be service-connected, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; PCT; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The Secretary of VA has determined that there is no 
positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 
41448 (1996).  Nevertheless, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service 
connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot 
be attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom 
illness (e.g., chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 
Supp. 2002); 38 C.F.R. § 3.317 (2002).  Objective 
indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 
percent either during active military service in Southwest 
Asia or no later than December 31, 2006.  38 C.F.R. 
§ 3.317(a) (2002).

Signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or 
symptoms
(8) signs or symptoms involving the 
upper or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West Supp. 2002); 38 C.F.R. 
§ 3.317(b) (2002).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition 
or event that occurred between the appellant's most recent 
departure from active duty n the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of 
the illness; or if there is affirmative evidence that the 
illness is the result of  the appellant's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 (2002).

The service medical records are silent as to any disorder 
resulting in the loss of the veteran's voice.  Service 
medical records reveal a history of various body rashes 
and skin irritations including the veteran's upper torso 
and arms; however, there are no complaints, findings, or 
diagnoses of nodule of the right arm.  Service medical 
records reveal a history of various falls, contusions and 
bodily injuries over his military career.  In February 
1991 medical records, the veteran reported with a 1-month 
history of being hit in the chest while playing 
basketball.  He reported pain when taking a deep breath. 
Rib and chest x-rays were normal.  The diagnosis was a 
contusion to the right anterior chest.  He was treated 
with heat to the area and returned to duty.  The records 
do not indicate treatment for a rib cage injury.

Service medical records reflect a history of complaints 
and treatments for external hemorrhoids from December 1969 
until March 1982.  In March 1982, the veteran a successful 
hemorrhoidectomy procedure.  The records do not reveal any 
reoccurrence in service of hemorrhoids subsequent to the 
procedure.  

The service medical records reveal that the veteran was 
fitted with full upper and partial lower dentures in 
service.  In September 1997, the veteran presented to the 
dental clinic with a raised lesion on the maxillary right 
vestibule area under his denture.  The veteran had full 
maxillary dentures. The area was approximately 2cm x 0.5 
cm.  He had the lesion removed from the maxillary anterior 
area.  His upper denture was relined and remade to fit.  
There was no recurrence of the lesion in service.

At his May 1998 retirement examination, evaluations of the 
mouth and throat, skin, chest, and rectum were normal.

In an October 1999 VA examination, the examiner noted the 
veteran was very vague concerning most of his complaints.  
The veteran stated that at times he will completely lose 
his voice and at other times it was fairly normal.  At the 
time of examination, the veteran's voice was normal.  

The veteran stated that knew nothing about a nodule on the 
right arm unless it was a reference to a very small white 
nodule on the volar surface of his right wrist.  He 
reported that it had never been removed, was very 
insignificant, and was not a problem.  

The veteran attributed the rib cage injury to physical 
training injuries, but nothing specific.  He reported that 
he had no history of any fractured ribs or other traumatic 
condition.  X-rays of his chest were normal, with no 
nodules, or bone disease evident. 

The veteran underwent a hemorrhoidectomy in 1982 and 
currently has no complaints or problems related to 
hemorrhoids.  A rectal examination revealed no evidence of 
any hemorrhoids.  Palpation of the rectal wall was normal, 
and sphincter tone was very good.

The examiner noted that there was insufficient evidence on 
examination to make a diagnosis of loss of voice, or of a 
rib cage injury.  The diagnoses included cutaneous nodule 
of right wrist and status post hemorrhoidectomy.

In an October 1999 VA dental and oral examination, the 
examiner noted the veteran's chief complaint was that 
after surgery to remove overgrown upper gums, his upper 
plate denture no longer fit.  The veteran had a complete 
edentulous maxillary arch, and a partial lower edentulous 
arch.  There was maxillary mandibular bone loss and the 
present dentures had been temporarily repaired.  The 
denture teeth were severely worn.  Post epulis removal 
surgery resulted in 90% inadequate ridge for construction 
of upper denture.  Anterior area was somewhat knife edge 
but will function well with new prosthesis.  The diagnosis 
was inadequate upper denture due to surgical removal of 
soft tissue.  The etiology was upper tooth loss about 1967 
due to severe tooth decay, and epulis removal 1998 
resulting in poorly fitting upper denture.  The 
recommended treatment was fabrication of a new upper 
denture.  There was no finding of lesion or irritation 
fibroma in the right maxillary area.

A November 1999 Agent Orange examination report did not 
show any diagnoses of loss of voice, nodule of the right 
arm or wrist, rib cage injury, hemorrhoids, or 
postoperative irritation fibroma of the right maxilla.

The veteran's own statements, in some cases, concerning 
non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  See Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to provide 
a medical opinion because this requires specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no evidence of record indicating that 
the veteran has specialized medical training so as to be 
competent to render a medical opinion.

Although the veteran's service medical records show 
treatment for a rib cage injury, hemorrhoids, and an 
irritation fibroma of right maxilla, the service medical 
records reflect that these conditions resolved with 
medical treatment.  Additionally, no permanent residuals 
or chronic disability subject to service connection is 
shown by service records or by the medical evidence 
following service.  Thus, they were not chronic 
disabilities.  As noted above, the service medical records 
are silent as to loss of voice.  At VA examination, there 
was no finding of loss of voice.  Based on these findings, 
the Board concludes that there is no current diagnoses of 
disability manifested by loss of voice, rib cage injury, 
hemorrhoids, or irritation fibroma of the right maxilla.

With respect to the nodule of the right arm/wrist, service 
medical records show no complaints, findings, or diagnoses 
of a right wrist nodule.  The first evidence of record of 
this disability was at the October 1999 VA examination; 
however, the veteran reported that it was insignificant.  
Moreover, no medical professional has provided competent 
medical evidence linking the veteran's nodule of the right 
arm/wrist to active service including exposure to Agent 
Orange or service in the Persian Gulf.

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty . . .."  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  A current disability is required to establish 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is 
against entitlement to service connection for loss of 
voice, nodule of the right arm, rib cage injury, 
hemorrhoids, and postoperative irritation fibroma of the 
right maxilla.  Accordingly, the claims for service 
connection are denied.



ORDER

Entitlement to service connection for a loss of voice is 
denied.  Entitlement to service connection for a nodule of 
the right arm is denied.  Entitlement to service 
connection for a rib cage injury is denied.  Entitlement 
to service connection for hemorrhoids is denied.  
Entitlement to service connection for postoperative 
irritation fibroma of the right maxilla disability is 
denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

